Citation Nr: 0616990	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal in 
response to a September 2001 rating decision.

2.  Whether an October 1948 rating decision was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to July 
1945.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision, 
wherein the Indianapolis, Indiana, Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the veteran's 
claim that an October 1948 rating decision, in which a rating 
for anxiety reaction was reduced from 30 percent to 
noncompensable, was clearly and unmistakably erroneous.  In a 
September 2002 decision, the Board, in pertinent part, noted 
that the veteran had submitted a timely notice of 
disagreement (NOD) with the RO's September 2001 
determination, but had not been issued a statement of the 
case (SOC).  This matter was accordingly remanded to the RO, 
which was directed to furnish the veteran with an SOC; an SOC 
addressing the issue of whether there was clear and 
unmistakable error (CUE) in the October 1948 rating action 
was issued on November 18, 2002.

By letter dated in April 2004, the Board advised the veteran 
that his claim would be adjudicated on the basis of whether 
he had submitted a timely substantive appeal concerning the 
claim of CUE in the October 1948 rating action.  In July 
2004, the Board held that he had not filed a timely 
substantive appeal with the RO's September 2001 rating 
decision, denying that matter.  The veteran thereafter 
appealed that issue to the United States Court of Appeals for 
Veterans Claims (Court) which, by means of an Order issued in 
December 2005 pursuant to a Joint Motion for Remand entered 
into by the veteran (through his representative) and VA, 
remanded the case to the Board for action in accordance with 
the Joint Motion.  That claim is again before the Board for 
appellate review; in addition, in view of the decision 
rendered herein with regard to that matter, the veteran's 
claim that an October 1948 rating decision contained CUE is 
also before the Board, and is considered at this time.

In its July 2004 decision, the Board noted that the veteran's 
representative had asserted in a January 2003 statement that 
there was CUE in a November 1949 rating decision, and that, 
since this matter had not been developed or certified for 
appeal, it was being referred to the RO for appropriate 
action.  The RO's attention is again directed to the January 
2003 statement in this regard.


FINDINGS OF FACT

1.  By letter dated September 21, 2001, the RO informed the 
veteran that it had denied his claim alleging that an October 
1948 rating was clearly and unmistakably erroneous.

2.  The veteran filed an NOD with this decision in April 
2002, and an SOC was issued on November 18, 2002.

3.  A statement from the veteran's representative, received 
on January 9, 2003, references the question of whether the 
October 1948 rating decision was CUE and therefore 
constitutes a timely substantive appeal.

4.  Review of a rating action issued in October 1948 fails to 
demonstrate that the incorrect facts, as they were known at 
the time, were considered or that the law as it existed at 
the time was misapplied.


CONCLUSIONS OF LAW

1.  The veteran submitted a timely substantive appeal 
following the issuance of an SOC in November 2002 pertaining 
to the question of whether there was CUE in an October 1948 
rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202 (2005).

2.  A rating action issued in October 1948 did not contain 
clear and unmistakable error (CUE).  38 U.S.C.A. § 7111; 38 
C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  However, there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  Thus, the Board concludes 
that no further action is necessary under the VCAA with 
regard to the matter of whether there is a timely appeal.

A similar analysis is required with regard to the application 
of the VCAA to CUE claims; that is, the VCAA is not 
applicable to the moving party's allegation of CUE.  As 
indicated above, the Court has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), and Smith v. Gober, 14 Vet. App. 227, 231-32 
(2002); see also Livesay, supra (the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law).

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," 
as defined by 38 U.S.C. § 5100.  Consequently, the VCAA is 
not applicable in the present case.



Legal criteria and analysis

Whether the veteran filed a timely appeal

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the SOC and any prior 
supplemental SOC (SSOC).  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or an 
SSOC that is not specifically contested.  38 C.F.R. § 20.202.

As was noted in the instructions that accompanied the SOC 
issued in November 2002, there are three different ways to 
calculate how much time the veteran had to complete and file 
the VA Form 9.  The Board notes that only two of the ways 
were applicable to the veteran: (a) one year from the day the 
local VA office mailed him the notice of the decision he was 
appealing; and (b) 60 days from the day that the local VA 
office mailed the statement of the case, whichever resulted 
in the later date.

In the instant case, the basic facts are as follows:  By 
rating action dated in September 2001, the RO denied the 
veteran's claim that there was CUE in the October 1948 rating 
action.  The veteran was notified of this determination by a 
letter dated September 21, 2001.  This letter also advised 
him of his appellate rights.  In April 2002, the veteran 
submitted a notice of disagreement with the September 2001 
rating decision.

As was noted above, the Board, in its September 2002 
decision, directed the RO to issue an SOC concerning the 
issue of whether there was CUE in the October 1948 rating 
action.  The RO issued that SOC on November 18, 2002.  The 
cover letter sent with the statement of the case informed the 
veteran that if he decided to continue his appeal, he had to 
file a formal appeal, and that he could do so by completing 
and filing a VA Form 9.  He was notified to read the 
instructions that come with that form as they told him what 
he needed to do, and how much time he had to do it, if he 
wanted to continue his appeal.

The next communication from the veteran or his representative 
was a statement received on January 9, 2003, from the 
representative entitled "Claim of Clear and Unmistakable 
Error in November 1949 Rating Decision."  In this document, 
however, it was indicated that "[t]his appeal responds to 
the [SOC] dated November 2002.  The veteran herewith 
expressed disagreement with the decision contained in the 
[SOC]."

As was noted in the Joint Remand that formed the basis for 
the Court's December 2005 Order, the January 2003 statement 
specifically demonstrated that it was intended to appeal the 
November 2002 SOC, which pertained to the question of CUE in 
the October 1948 rating decision.  This statement, therefore, 
constituted a timely substantive appeal, in that it was 
received within 60 days from the promulgation of the SOC and 
particularly referenced the matter on appeal, which was 
whether the October 1948 rating decision was clearly and 
unmistakably erroneous.  The Board therefore finds that the 
veteran filed a timely substantive appeal.

Whether an October 1948 rating decision contained CUE

Previous determinations on which an action was predicated, 
including decisions of service connection will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision that constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self-defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

In Russell, Fugo and other decisions, the Court has 
emphasized that merely to aver that there was CUE in a rating 
decision is not sufficient to raise the issue.  The Court has 
further held that simply to claim CUE on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

In the instant case, the veteran has alleged CUE as to the 
October 1948 rating decision that reduced the rating assigned 
at that time for his service-connected anxiety reaction from 
30 percent disabling to noncompensably disabling, effective 
as of December 1948.  It is specifically alleged that the 
basis for CUE is that the RO, in October 1948, did not make 
an explicit finding that the preponderance of the evidence 
showed that there had been improvement in the veteran's 
nervous condition.  In addition, the veteran, through his 
representative, contends that a medical opinion prepared in 
October 1949, subsequent to the October 1948 decision, 
demonstrated that the veteran's disability had not improved.  
The Board rejects these arguments, for the reasons explained 
below.

As was noted previously, one means of establishing CUE is to 
demonstrate that the correct facts, as they were known at the 
time, were not before the adjudicator at the time of the 
final decision being challenged.  See Russell, at 313.  In 
the instant case, the reduction in rating was based on the 
report of a VA examination conducted in September 1948, 
indicating a diagnosis of anxiety reaction in complete 
remission.  This document was the only evidence of record 
dated subsequent to a May 1947 rating decision but prior to 
the October 1948 rating decision.  A review of the October 
1948 rating decision reducing the veteran's disability 
evaluation from 30 percent to noncompensable fails to 
indicate any error in fact.  Rather, the recitation of 
evidence in the October 1948 letter notifying the veteran of 
the reduction in rating is consistent with the medical 
records then associated with the claims file, and 
specifically references the "report of your recent medical 
examination" as the basis for the review of his claim.  
While the veteran's representative has contended that an 
October 1949 medical opinion indicates a finding contrary to 
that reached on examination in September 1948, it is obvious 
that any document prepared in October 1949 could not have 
been associated with the claims file when the decision was 
rendered.

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell, at 
313.  As was noted above, such misapplication must result in 
an error that is undebatable, such that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Review of the October 1948 
rating decision, however, fails to show any misapplication of 
the statutory or regulatory provisions extant at the time.  
While the rating decision and the notification letter do not 
explicitly reference any "preponderance of the evidence" 
provision, it is clear that the decision, which was based on 
the report of the September 1948 VA examination, applied the 
"preponderance of the evidence" standard; the notification 
letter not only references "the report of your recent 
examination," but notes that "[t]his report has been 
carefully considered in connection with all other evidence in 
your file...."  There is no indication that the RO failed to 
consider all applicable laws and regulations.

In brief, it has not been shown that the October 1948 rating 
decision was based on incorrect facts, as they were known at 
the time, or involved misapplication of the law as it was 
then in effect.  As such, there is no finding of CUE with 
regard to that decision.


ORDER

The veteran filed a timely substantive appeal with the RO's 
September 2001 rating decision, and the appeal, to this 
extent, is granted.

An October 1948 rating action was not clearly and 
unmistakably erroneous, and the appeal is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


